Title: From John Adams to Jeremiah Allen, 25 February 1783
From: Adams, John
To: Allen, Jeremiah


Sir
Paris Feb. 25. 1783.

I thank you for your Care of my Letters mentioned in yours of the 19th. which I beg you to Send by the first Vessell. Dr Franklin has Sent Passports to Nantes to the Care of Mr Williams, for all the American Vessells.
I am very much obliged to you, for your Politeness in Sending me, the Salt Fish, but if they are not already on their Way, I beg you to keep them, for the Use of your other Friends, because my Traiteur knows not how to cook them and if he did, a genuine Fish Dinner would not relish any where but in Boston or its Neighbourhood, at least without a Company of genuine Amateurs, which I could not find here.— I have Such an Appetite for a Boston Fish Dinner, Since the Peace, that I hope to enjoy one, before August.
I have not any Information of Portugals Acknowledgment of our Independence, and I join with you in wishing our Friend Success at Petersbourg.
The Debates in Parliament upon the Peace on the 17 were very warm and the Decisions not So politick, as We could wish. both Houses, however declare the Articles binding, the Lords approve them, and the King in his Answer to the Lords Address, declares his opinion in favour of them, and his Determination to execute them with Honour and good faith.
Will you be So good as to give me Notice of the first Arrivals from Boston or Philadelphia and the News they bring and the Passengers who come.
I am &c